Stephenson, J. — This was a bill to enjoin the collection of certain taxes in Scott county. The bill was -presented to the judge of the Circuit Court, in vacation, who granted a temporary restraining order. At the regular April term, 1872, of the Scott county Circuit Court, both parties appeared, when the bill was amended and the defendant interposed a general demurrer to it, which was overruled by the special judge sitting, and further time to answer being refused, because the court was about to adjourn, the injunction was made perpetual and the defendant appealed. The plaintiffs, who sue for themselves and all other taxpayers of Scott county, allege that they are severally owners of property subject to taxation. That by an act of the-Legislature, approved March 27, 1871, in section 146, it is enacted “ that it shall be unlawful for the County Court of any county in this State, unless especially and expressly authorized by some act of the General Assembly, to levy on the taxable property of such county, in any one year, a greater rate per ■centum than is hereinafter authorized, to-wit: For all ordiuary county expenses, not exceeding five mills on the dollar; for road purposes, not exceeding one mill on the dollar ; for bridge purposes, not exceeding one mill, on the dollar; for support of the poor, not exceeding one millón the dollar; for the erection or repairing of public buildings, not exceeding two and one-half mills on the dollar; for the payment of the interest on the public debt of such county, or the payment of such funded debt or parts thereof as may fall due, with the then current or next succeeding year,.such amount as may be actually necessary,” etc., etc.; and in and by section 88 of said •act, in the proviso of said section, it is enacted “That the •collector of each county shall receive county warrants in payment of county taxes; the orders or warrants that may bo payable upon presentation of any township, town or city, for their respective taxes.” That, at a special term of the County Court, on the 6th day of October, 1871, it being the time fixed by law.for holding said special term, the court levied, the county’tax for the year 1871, as follows: one half of one per cent, for county purposes; one-half of one per cent, for special tax for officers’ fees in par funds; one fourth of one per cent, for direct tax for repairing jail; also, one fourth of one per cent, for a court house tax, etc., etc.” That so much of said order as provides for the levy of one half of one per cent, for special tax for officers’ fees in par funds, is in conflict with the provisions of the act aforesaid; and all that portion of said order levying a tax of two and one half mills for repairing the jail, and one fourth of one per cent for a courthouse tax is illegal and contrary to law. That there is no special or general act, of the Legislature, which authorized the County Court to levy the taxes aforesaid; and that the order of the court is illegal, oppressive and void.- That defendant, Floyd, threatens, and unless restrained, will proceed to collect and distress the property of plaintiffs, for the collection of said illegal taxes, Prayer of the bill, that the defendant be restrained from the collection of said illegal tax. It appears, from the amendments to the bill, that the plaintiffs do not resist the collection of that portion of the levy, which comes within the provisions of the law; and, from the fact, that only that portion which is alleged to be illegal is embraced in the restraining order, it is presumed that the remainder of the levy was paid. They also aver that, under our present system of practice, they have no remedy save in equity. The defendant, Floyd, interposed three causes of demurrer as follows: First. That the court had no jurisdiction of the person of the defendant or the subject.matter of the action. Second. That there is a defect of parties, plaintiffs and defendant. Third. That the complaint does not state facts sufficient to constitute a cause of,action, in chancery. The first and third causes will be considered together: Firsj. Of the ability of a Court of Chancery to interpose for -relief against the collection of an illegal tax. The demurrer confesses the illegality of the tax, but we do not have to take this technical method to settle that fact. The records of the County Court are made exhibits to the bill, and they clearly show that the court levied a tax wholly unauthorized by law. The right to tax is an attribute of sovereignty, and the mode of its imposition and collection must emanate from the Legislature, and must be strictly pursued. No property can be taxed without this special grant of power, and if the particular amount and purposes are designated in the act, these provisions must be strictly complied with. An examination of the law, under which the tax complained of was levied, shows conclusively that the County Court had no authority whatever to levy such tax, and consequently their acts, to that extent, at least, are void. "Wh at then is the relief afforded, by our system of judi cature, to the citizen, for this threatened invasion of his rights ? That it is an injury of a-charaeter that relief should be granted, at the hands of some legal trilnmal, wo will assume at the outset. These appellants, by their demurrer, admit the illegality of the tax, but insist that relief cannot be had in a Court of Chancery. As before intimated, relief should be granted; and, upon the theory that if the appellees cannot have it at law, they arc entitled to be heard in Chancery, we will at once proceed to the consideration of the case. In order to arrive at a satisfactory solution of the questions presented in this case, we deem it necessary to go somewhat at length into the examination of our judicial system, to ascertain clearly the boundaries between the law and Chancery Courts; to observe what, if any, changes have been made in either, by the Legislature, which affect this question. Sec. (>., Art. 6 of the Constitution of 1836, is as follows : “Until the General. Assembly shall deem it expedient to establish Courts of Chancojy, the Circuit Courts shall have jurisdiction in matters of equity, subject to appeal to the Supreme Court, in such manner as may be prescribed by law.” The Legislature, pursuant to this clause of the Constitution, enacted the following law. “The Circuit Court shall exercise Chancery jurisdiction, in this State, in all cases where adequate relief cannot be had at law, and shall, in all things, have power to proceed therein according to the rules, usages and practice of Courts of Chancery, except when it may be otherwise provided by law,” etc. The article of the Constitution, and the act quoted above, have received judicial interpretation at the hands of this court. In Hempstead vs. Watkins, 6 Ark., 317, it was held that “this section introduces no new rule, but it is only declaratory of tlie jurisdiction, of Courts of Chancery as it stood before its enactment, and our Circuit Courts have jurisdiction over the same subjects as are common to a Court of Chancery, to be exercised according to the known rules of chancery as understood at the time of its passage. Sec. 6, Art. 6, Const, of Ark., provides that the Circuit Courts shall have jurisdiction in matters of equity until the General Assembly shall establish Courts of Chancery; by which is meant such jurisdiction as a Court of Chancery could properly exercise sit the time of the adoption of the Constitution. Having thus determined the jurisdiction of Ohauoery Courts, as defined by «institutional grants and legislative enactment, they proceed to make the following deductions: “Where a defense is purely legal and exclusively cognizable in a court of law, the party is bound to defpnd at law, and cannot have relief in chancery, unless he was dopiived of his defense at law, by sui’prise, accident or mistake, or fraud of the opposite party, unmixed with negligence on 1ns part, or he was'ignorant of important facts material to his defense upon the trial at law. When the jurisdiction of Courts of Chancery and courts of common law is concurrent in consequence of coui’ts of common law having enlarged their jurisdiction by their own acts, or its having been enlarged by the Legislature, ■without prohibitory words, the party may make his election as to his forum/'' In Andrews vs. Fenter, 1 Ark., 186, this court held that “where the remedy is plain, adequate a]id complete at law, and the party seeking relief fails to make his defense there, through ignorance or neglect, he will not be relieved in equity; but equity will émbrace all eases of legal rights under peculiar equitable circumstances, whore there does not exist a plain, adequate and complete remedy at law.” See, also, Block vs. Bowman, 9 Ark., 501. It will be found, upon investigation, that the jurisdiction of the Chancery Courts have come down to us through all the changes of Constitutions and statutes, singularly free from change, and remains to-day the same, in all its essential features, as at the adoption of the Constitution of 1836. Hence, the rule of decision adopted in the cases cited are of binding effect upon us. We but affirm the former decisions of this court, and reiterate a principle of chancery-jurisdiction, old as that court, that where the applicant for relief, by bill in chancery, has a plain, adequate and complete remedy at law, he will be remanded to that court, and if he fail to negative this proposition by such statement of facts as will enable the court to see clearly its jurisdiction, or present some one of the reasons which will excuse him for not pursuing his remedy at law, his bill is deinnrrable. This he may do "by .showing that he is remediless at law, or, if a remedy exists, that' it is not plain, adequate and complete, or is so doubtful in its character as that a reliance upon it might seriously prejudice his rights, or that he has been deprived of his remedy by surprise, accident or mistake, or the fraud of the opposite party, unmixed by negligence on 1ns paid, or that he was ignorant of important facts at the trial. The appellees complain, in their bill, that the County Court of Scott county levied an excessive and illegal tax on their property, prohibited, in terms, by the very act under which they assume to make the levy, and, on the ground of this illegal proceeding, they seek to have the collection thereof enjoined. We might, perhaps, content ourselves with the simple inquiry if a legal remedy exists, and if so, whether the appellees have brought themselves within the rule as laid down above, but' the gravity of the consequences of such procedure, on the part of the County Court, to the rights of the citizens and tax payers of the State, has induced us to look further and ascertain what remedies exist, at law, for the evil complained of, and their sufficiency to afford complete relief. The Constitution of 1836, Sec. 5, Art. 6, provides that the Circuit Courts shall exercise a superintending control over the County Coilrts, and over justices of the peace in each county in their respective circuits, and shall have power to issue all necessary writs to carry into effect their general and specific powers. Although, h'y our present Constitution, Circuit Courts are mere creatures of the Legislature, their jurisdiction remains the same as prior to its adoption until otherwise provided by the Legislature: Art. 7, See. 5 Const,. 1868. Until the Legislature restricts it, therefore, we hold that the Circuit Courts are clothed with all the powers which were conferred upon them by the Constitution of'1836. Having settled the power of the coui’t to grant relief, lotus examine the remedy afforded. A provision exists, not only in the law under which this levy was made, but in all the revenue laws of the State heretofore passed by the Legislature, providing the manner in which parties who may feel themselves aggrieved may apply to have the appraisement or valuation of their property corrected, but we are not aware that any special provision has ever been made to correct an illegal or erroneous levy by the County Coxirt. Doubtless the Legislature acted upon the presumption that the court would adhere to the plain and distinct provisions of the law, provided for its government in making the levy; and such a presumption, indulged in its favor, would not seem to be unreasonable, for we hardly expect a functionary, charged with the faithful administration of the law, to be the first to violate it. This view may seem to militate against the decision in Randle vs. Williams, 18 Ark., 380 This court there held that a proceeding by certiorari to quash a levy based upon an excessive valuation of property was erroneous. It was not'the act of levying of which the party complained, but the act of the officer making the valuation, and the court properly decided that, inasmuch as the law, under which the valuation was made, gave him a specific remedy by appeal to the County Court, he was bound to pursue it; but it does not appear in the act referred to in that case that any remedy is given for - an erroneous levy, and if it was the intention of the court to hold that such a remedy did im’fact exist, by virtue of the act they cite (Gould’s Digest, Chap. 148, Sees. 35-36,) we must decline to follow it. If -we are correct in our conclusions that a party aggrieved by an erroneous levy has no remedy by statute, is he remediless at law, in the absence of such special remedy ? ’We think not. It was held by this court in Lindsey vs. Lindley, 20 Ark., 581, that the Circuit Court has a superintending control over County Courts, and appellate jurisdiction from their orders; but where no mode was provided by statute for the exercise of that jurisdiction, the proper remedy is by certiorari, and not by appeal. In Marr, ex parte, 12 Ark., 84, is was decided that where an inferior court exceeds its jurisdiction, and its acts thereby are void, the Circuit Court has the power, on a proper showing, to remove the proceedings by certiorari, and quash them. Upon the same principle in Derton vs. Boyd, 21 Ark., 264, it was decided that the Circuit Court has jurisdiction, by writ of certiorari, over the judgment of the Probate Court, when the judgment is irregular, and the party interested has no opportunity to áppeal. In Clayton vs. Lafargue, 23 Ark., 137, it was held, upon a bill involving the legality of a tax, assessed under the Act of 1859, to regulate the construction of levees, upon the ground that the land would not be benofitted by the levee, that the question as to the land being benefitted or not by the levee work, was a fact to be determined by the County Court, and if it erred, the remedy of the owner, if he had any, was by certiorari, and not in equity do enjoin the collection of the tax. This case was decided, doubtless, upon the ground that as the Act imposing upon the County Court the duty of levying the tax, provided no method of appeal, in the absence of such special provision, the party would be entitled to relief by certiorari. Having, we think, clearly established the fact that a remedy exists at law, for the grievances complained of, in the appellee’s bill, we do not wish to be understood as holding that it is exclusive of the jurisdiction of a Chancery Court; for this. like any other law remedy, must he plain, adequate and complete. It is not the business' of the court to point out the particular facts and circumstances which would-authorize the party aggrieved to bring his bill for relief; each case must necessarily stand upon its own peculiar merits. It may safely be assumed that there is no court, however plenary its powers, but will be slow to interfere with the col - lection of the revenue of a State or municipal corporations, except upon the clearest showing that its jurisdiction is unquestionable. The reasons, for thi$ rule, are based, upon sound public policy, and are too obvious to need further mention. Yet, where there is a clear infringement of the rights of a citizen, and no adequate remedy is provided at law for his redress, the interposition of the Chancery Court is not only proper but imperative. It must be borne in mind that our investigation, thus far, has been with a view of ascertaining the remedy, while the collection of the tax is in fieri, and we have seen that for an illegal or excessive appraisement, the law provides a specific remedy by appeal to the county board of equalization. Not so, however, where the levy is illegal or erroneous. In such case, as we have seen, his remedy was by certiorari under the old practice to quash the levy. The Code of Civil Practice, section 519, provides a remedy by mandamus, to compel an executive or ministerial officer to do or omit to do an act, the performance or omission of which is enjoined by law, and section 521, also provides a remedy against a judicial officer for proceeding in a matter outside of his jurisdiction.. These Code remedies, however, will be. found to be in no wise more efficacious than that by certiorari. In none of them can the court look beyond the record to cure any irregularities. They prescribe no new remedy, for these, as well as the writ of certiorari, exist at common law, and the remedial powers of the writs, as provided by the Code, are in strict conformity to the common law writs of mandamus and prohibition. The Code neither enlarges or restricts them. Under the writs of prohibition or certiorari, the court may revise the proceedings of the County Court, and if, by the record, it appears that the court has proceeded in a matter outside of its jurisdiction or in excess of it, the proceedings may be stayed or quashed. This review of the action of the court may be asked by any one or more of the citizens or tax payers of a county, and if the proceedings are conducted in a manner beyond the powers of a court, they will, where the writ of prohibition is used, be inhibited to the extent of the illegality, or if by certiorari, the whole proceedings maybe quashed, not as it effects the rights of the petitioners nierely, but the whole levy. But when it is desired to correct an error which exists de hors the record, as where the levy, on the face of the proceedings to impose it, is a valid lion 'on land, and extrinsic evidence is required to show its invalidity, neither the writ of certiorari or prohibition are of any value, for as stated before, they can only reach errors which appear of record, and there exists no remedy at law for the prevention of such an evil. It necessarily follows, therefore, in such case, that a court of equity will interpose to prevent a multiplicity of suits, irreparable injury, or .a cloud on the title to real estate; and where the tax is levied on real estate, the chancellor would not require the petitioner for an injunction to do more thaii. allege such facts in his bill as will show that his remedy at law is inadequate to afford relief; for, under the peculiar statutes of our State as to the effect of a tax deed as evidence of title, such an instrument would certainly constitute “a cloud on title to real estate.” More strictness, however, will be required where the levy is upon personal property. To invoke the aid of chancery to restrain the collection of a tax, regular on its face, it must be shown that irreparable injury or multiplicity of suits will result to the tax payer, a much more difficult matter than to demonstrate the nature and extent of a cloud on title to land. We have seen that the writs of certiorari and prohibition are the only means by which a threatened distress and sale of property, for an illegal tax, may be prevented, and these remedies are effectual whore the illegality of the tax appears on the face of the proceedings to impose it. Yet there exists other remedies for injuries resulting from the sale of property for taxes. Where the error or illegality appears of record, and the tax payer docs not choose to avail himself of his remedy by certiorari or prohibition to 'prevent the evil, he may have his action of trespass against the officer for the seizure of his property; and replevin will, also, lie to recover personal property seized or sold, in whosesoever hands it may be. Or, where the proceedings imposing the tax are regular on their face, and the tax be paid under protest,'to avoid sale, he may have his action to recover the money sq paid. Ordinarily the sale of personalty for taxes creates no hardship which cannot be fully compensated in damages by an action of trespass, or to recover back the money if paid under protest, and, as we before said, a Court of Chancery will be slow to grant relief, unless under peculiar and equitable circumstances, which must bo clearly shown. Wo have examined at some length the authorities of other States as to the circumstances under which the chancellor has interposed to grant relief against excessive and illegal taxation, and although the rule is mot uniform, we have no difficulty in aseei’taining the weight of opinion, where the question is based upon the general powers of a Court of Chancery, unaffected by local statutes. In the case of Cook County vs. The Chicago, Burlington and Quincy R. R., 35 Ill., 460, which was a case involving the legality of a tax levied on the company’s property, the court say: “Wo have carefully examined the former decisions of this court in regard to the asserted right of bringing a bill in equity to restrain the collection of a tax illegally assessed, and we have been unable to find any decisions asserting equitable jurisdiction in such case without regard to special circumstances;” and in commenting upon those cases where the court had taken jurisdiction, it says that the question of jurisdiction was either not raised or the case presented special equitable circumstances, and concludes as follows: “While we consider it'settlod law that a court of equity will never entertain a bill to restrain the collection of a tax, excepting- incases where the taxis unauthorized by law,'or where it is assessed upon property not subject to taxation, this court has never held that it -would take jurisdiction in such excepted cases, without special circumstances showing that the collection of the tax would be likely to produce irreparable injury or cause a multiplicity of sidts. Ordinarily, a party of whom a tax is illegally collected-lias an ample remedy at law by an action of trespass against the officer collecting it, or by an action of assumpsit to recover back the money paid.” The same rule obtains in Now York. In Haywood vs. The City of Buffalo, 14 N. 17, 534, the court held that while an erroneous or illegal assessment may bo reviewed by the courts by certiorari, the general rule is that a court of equity will not entertain jurisdiction except to prevent a multiplicity of suits, or irreparable injury; or where the assessment, on the face of the proceedings to impose it, is a valid lien on the land, and extrinsic evidence is required to show its invalidity. The doctrine established by the decisr ions is substantially this: 'That if the proceeedings are void upon their face, they form no cloud upon title and no ground of interference by a court of equity; and if they are not void upon their face, but merely voidable or irregular, a court of equity will not take cognizance of them, unless facts are alleged sufficient to bring the matter clearly within some acknowledged head of equity jurisdiction. This is a sound and salutary rule which should be steadily adhered to upon considerations of public interest and convenience, if no other. It is not the business of courts to furnish new remedies to parties aggrieved, even though existing ones are found inadequate to afford perfect protection or redress. That falls more propei-ly within the province of the legislature. But if they had the power they would hesitate before extending their equitable jurisdiction over all the acts of these inferior bodies, and allowing every one assessed to come in and litigate as to the validity of his tax before be should be required to pay it, who could allege some error in making the assessment. In Dows vs. The City of Chicago, 11 Wallace, 108, which was a bill to restrain the collection of an illegal tax, Mr. 1 usti ce Eiel d said: “ The ill egality of the tax and tl Le threatened sale of the property for its payment, constitute of themselves alone no ground for such interposition. There must .bo some special circumstances attending a threatened injury of this kind, distinguishing it from a common trespass, and bring the case under some recognized head of equity jurisdiction before the remedy of injunction can be invoked. It is upon taxation that the several States chiefly rely to obtain the means to carry on their respective governments, and it is of the utmost importance to all of them that the modes-adopted to enforce the taxes should be interfered with as little as possible; any delay in the proceedings of the officers, upon whom devolves the duty of collecting the taxes, may derange the operations of government and thereby cause serious detriment to the public. No court of equity, therefore, will allow its injunction to issue to restrain their action except where it may be necessary to protect the rights of the citizen whose property is taxed, and he has no adequate-remedy by the ordinary processes of the law. It must appear that the enforcement of the tax would lead to a multiplicity of suits or produce irreparable injury, or where the property is real estate, throw a cloud upon the title of the complainant, before the aid of a court of equity can be invoked.” The Supreme Court of Connecticut, in Dodd vs. The City of Hartford, 25 Conn., 232, say, that a bill of injunction will not lie to restrain the collection of an illegal tax. If the proceedings are illegal and void, an action at law will lie to-recover all the damages which niay arise from the levy; and the question of the legality of the levy will then be tried in the appropriate forum, a court of law. There are also reasons of public policy, founded on the necessity of the speedy collection of the taxes, which ought to prevent a Court of Chancery from suspending these proceedings, except upon the clearest grounds. Mr. Blackwell, in his Treatise on Tax Titles, 555-568, assumes the contrary of the view taken in the foregoing authorities, basing his theory upon the case of Burnet vs. City of Cincinnati, 3 Ohio R., and asserts that the weight of authority inclines to the position assumed by the court in that case. Wo have thought it proper to investigate the cases in which the opposite view has been taken from that which is assumed in the cases above referred to, and especialy when it is contended by Mr. Blackwell that it is against the weight of authority. We think a careful examination of Burnet vs. Cincinnati, will show that the court rested its jurisdiction upon one of the well established heads of equity, for the sale of the property w^as enjoined upon the express ground that it would cloud the title to real property, and the doubt as to whether title passed by the sale would so confuse titles to real estate as to-authorize a court of equity to stay the sale where upon examination it was found that the assessment was void. In "Wisconsin the same rule obtains. The court, in Dean vs. City of Madison, 9 Win., 406, referring to Burnet vs, Cincinnati with approbation, adopt' the same reasoning. But it will be seen that relief urns granted in Bean vs. City of Madison, more on account of the inadequate remedy at law than because the title was subject to a' cloud, although the. latter reason was-assigned. Sec. 34, Chap. 84, R. S., of the State of Wisconsin, provides for the bringing of an action by the holder of the legal title to real estate, in possession, against any other-person “ setting up a claim thereto,” and a statute precisely similar existed in Ohio when Burnet rs. Cincinnati was decided. The existence of these statutory remedies in the States ■whence we derive the decisions upon which Mr. Blackwell rests his theory, very materially weakens their force with us. It will readily be seen that the legislatures of those States, when they adopted the laws referred to, were attempting to rid themselves of Unit rule in chancery which prevents a party in possession from bringing his bill in the Chancellor's Court, quia timet, before his possession was threatened or disturbed. But, as was said in Dean. vs. City of Madison, the statute was inadequate to give complete relief against the holder of a tax certificate or deed; for to compel a party to lie by until the purchaser at a tax sale had obtained such rights under the sale as to amount to the setting up of an adverse claim, would but amount to a prohibition to the holder of the legal title against taking any steps until the mischief liad been done. Indeed, it would seem that a Court of Chancery might well interpose for relief against the statute; for in all those cases involving the constitutionality of the law, under which an assessment was made, where its illegality does not appear on the face of the proceedings, the tax payer who desires to test the validity of the tax must imperil his title to do so. Nor would such interposition be a stretch of equitable jurisdiction, for the applicant for relief would not be remitted to a court of law unless, his remedy there was plain, adequate and complete. In Iowa the courts exercise equitable jurisdiction to relieve against an illegal tax. The lo’ading case, Macklot vs. City of Davenport, 17 Iowa, in that State, upon which subsequent decisions in support of equitable jurisdiction rest, is so. clear an exposition of the law that we quote from it at length. The court say: “ The precise question presented in this case has not been determined by the court. The case of Morford vs. Unger, 8 Iowa, 82, decided that an action of replevin might be maintained by a person whose property had been seized to satisfy a tax levied under an unconstitutional law; or, in other words, where there was no authority to levy the tax, a warrant for its collection would not justify an officer in seizing property to satisfy it, and, of course, tlie owner of property seized under such a tax warrant could maintain replevin for it. The case of Morford vs. Unger wan followed in the case of Langworthy vs. The City of Dubuque, 13 Iowa, 86. In the present case there is no question hut the city of Davenport had jurisdiction and authority to levy a tax upon the property of the plaintiff in the time and manner the tax was levied. It is claimed, however, and so found that the plaintiff was over-assessed. This case is, therefore, one of unjust over-assessment, and is, to the extent of such over-assessment, clearly erroneous. There is, however, a clear distinction between such a case and one of assessment without any authority — -such as an assessment made under an unconstitutional law, or the assessment of property for which the law has made no -provisions for assessing, or has .expressly exempted from taxation. The distinction is the same in ■effect, and just as clear as that between an erroneous judgment of a court having jurisdiction of the person and subject matter, and a court having neither. And to illustrate further, a tax warrant, regular on its face, issued for the collection of a tax, levied under such erroneous assessment, would afford protection to the officer serving it, -while under an unconstitutional law, or without authority of law, would afford no protection whatever-. The remedy afforded by law to a pai’ty whose property is seized to satisfy a tax levied under an unconstitutional law, or levied without authority, under the law to levy, is clear. He may bring replevin for his property-seized to satisfy such tax; or when matters of equitable cognizance are also involved, he may restrain their collection, or he may doubtless make the collector personally liable for ■damages.” And in conclusion the court say: “ There is another view of this case, which, perhaps, under close examination, might be found equally decisive, and that is, that a party would have his remedy at law against the assessor, or the city, for the recovery of any money paid out for taxes 'wrongfully assessed; and having such adequate remedy at law, could not, of course, resort to equity. Yet the court, following this as the leading case on the subject, have held that a bill would he to enjoin a tax, solely on the ground of" its illegality, apparently assuming that position to lie held in this case.” In Litchfield vs. The County of Polk, 18 Iowa, 72, the court say : “When the plaintiff is the undisputed owner of land, he is frequently allowed to file a bill to restrain an illegal sale thereof for taxes, grounding his right to relief upon the unauthorized proceedings of the public officer. And even in such case, there are not wanting respectable authorities that relief cannot be had by bill in chancery to enjoin the sale.” In this case the court seemed either to have overlooked the very careful distinction made in the case of Macklot vs. City of Davenport, as to the special equitable circumstances, which alone would, according to that case, give the Chancery Court jurisdiction, and those cases when the relief prayed was based upon the more illegality of the proceedings, or to have disregarded the rule of the case entirely. At all events, if the court intended to follow the rule as laid down in Macklot vs. City of Davenport, we are forced to believe that the special equitable circumstances necessary to confer the jurisdiction existed; but if they intended to enlarge the .jurisdiction of the Court of Chancery, certainly no satisfactory reason is given therefor. In Indiana the courts seem to have uniformly taken jurisdiction to grant relief against the collection of an illegal tax, but in none of the cases does the question of jurisdiction seem to be raised; but in Jones vs. Sumner, 27 Ind., 510, the court say, in passing upon the question of illegal tax : “ Where a party appeals to a court of equity for relief, and invokes its extraordinary writ of injunction, he must rely upon some substantial equity. The decisions of this court, heretofore, have gone to the utmost extent of authority in restraining the collection of taxes.” In Massachusetts, Courts of Chancery take jurisdiction in nil cases to restrain the collection of erroneous or illegal taxes, hut such jurisdiction is derived from a special statute (Gen’l Stat., ch. 18, sec. 79), which provides that “immediate resort can be had by a suit or petition to the court, sitting in chancery, to hear and determine concerning the validity of a proposed tax, or any violation or abuse of the legal right and power of raising taxes, and assessing them on the inhabitants, etc.” Prior to the passage of this act, those complaining of such excessive or illegal taxation, were uniformly remitted to their relief at law. Although the rule of decision, as to when a Court of Equity will interpose to restrain the collection of taxes, does not seem to be uniform in the several States, we think, in the .absence of special statutes conferring jurisdiction on the Courts of Chancery, and where the question has been considered upon grounds of equity jurisdiction purely, the weight ■of authority, and especially the later and better considered ■opinion is in harmony with the rule as we have deduced it from an examination of our statutes, and former decisions of this court. "When the statutes provide the mode of appeal from the judgment^ and orders of an inferior court, that method must be adopted in all cases where the court was acting within the scope of its jurisdiction; and in all cases where no appeal has been provided for, or the court is proceeding in a matter in excess of, or beyond the limits of its jurisdiction, so that its proceedings are so erroneous as to preclude .an appeal, the remedy is by certiorari or prohibition. There may arise cases where even this resort would be inadequate to afford complete relief. In such cases, before the applicant would be entitled to relief by injunction, he must show the inadequacy of his law remedy, in order to enable the chancellor to ascertain clearly his jurisdiction to interpose for relief. In the ease at bar it is denied that a legal remedy exists. This, .we have shown, is not the case. Appellees have shown ‘dearly that the action of the County Court was illegal, and the illegality of its act appears fully from the record. Their remedy at law was full, adequate and complete, and they show no excuse for not pursuing it. A review of the proceedings by certiorari would have disclosed the errors, and quashed the levy; or a writ of prohibition would have restrained the coiirt from making the illegal levy complained of. Instead of an application for an injunction, if these appellees had presented a petition for either of the law writs mentioned, not only their own relief could have been secured, but also-that of all the other tax-payers. The appelles allege that if the injunction is not granted,, it will involve the tax-payers of Scott county in a multitude of suits against the sheriff, to prevent the collection of this tax. Exactly contrary is the case. A suit at law, on the part of any one citizen against the sheriff, to prevent the collection under the levy, would have'resulted in relief to all. Having disposed of the causes of demurrer, which present the material issues in this case, we do not deem it necessary to consider the second cause. It is argued that in these times of telegraphs, railroads and steam, that to insure immunity from wrongs and hardships under the law, the use of the extraordinary writ of injunction should be freely used. The bare statement of this proposition shows its weakness. If, indeed, we are fallen upon such times as that the citizen is either unwilling to brook the law’s delay,, or is unwilling to trust it to afford him redress, when the mode is pointed out to him, he may manifest that spirit in the popular branch of the government in the shape of law or decree authorizing the courts to disregard these enactments for the government of the judiciary, wliich are bottomed upon the wisdom and experience of ages, and arbitrarily settle the disputes of the country upon the progressive theory-suggested by counsel. But so long as the courts are boundby sworn allegiance to the Constitution and laws of the State as they have been interpreted by the wisdom and experience of the eminent jurists who have gone before us, such a suggestion can but meet with disfavor. We would suggest to counsel that the apparent necessity for the intervention of the restraining powers of a Court of Chancery, might be based upon quite a different reason, and one which, in time, will, it is hoped, curo itself. We are but lately emerged from an internal convulsion, which left our government and laws in a state of disorder and confusion; and, in the process used to restore their efficacy for the purposes for which governments are intended, attended, as those efforts must of necessity be, with embarrassing questions, growing out of our late troubles, many eases of individual hardships have arisen which seem to require the interfering hand of extraordinary power, and from the frequency of their use, it would seem the citizen was not unwilling to avail himself, and the courts not slow to give the relief. Doubtless, the writ, in many cases, was wisely interposed; but from the number which seem to be found crowding the records of our courts, it would appear that it has almost become the ordinary mode of instituting a suit for the redress of a civil injury. It has been said by counsel, that to the courts of the country, more than any thing else, does the public look for the stability and perpetuity of good government, and the protection of the rights of the citizens thereof. If this be true, can the courts better aid in the restoration and protection of those than by steadily adhering to the ancient and well established usages which time and experience have demonstrated to be most conducive to the desired end. We do not feel warranted in making shipwreck of time-honored rules for the government of courts, to meet hardships growing out of a disordered state of society, but rather by applying them vigorously to the malady, insure its speedy cure. The decree of the Scott County Circuit Court, overruling-the demurrer to the bill on the'first and third causes assigned, is reversed, and the cause remanded with instructions to dismiss the bill for want of equity.